DETAILED ACTION
This office action response the amendment application on 08/26/2022.
Claims 1-16, 18-27, and 29-34 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 27 July, 2021.  Claims 1, 11, 15, and 27 have been amended.  Claims 17 and 28 have been withdrawn from consideration.  Claims 1-16, 18-27, and 29-30 are pending and have been considered below.
Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive.
The applicant argues see pages 9-11, of the Remarks that Cui et al. fails to show or suggest the element of “transmitting, from the UE, a positioning request comprising at least an indication of at least one of capability information of the UE or a positioning requirement of the UE that indicates a positioning requirement level from among a set of different positioning requirement levels” as set forth in claim 1  and as well as claims 11, 15, and 27. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. First, Cui discloses on [0235], and Fig. 2, receive a positioning request message sent by a positioning request device (which is the UE in this case), the positioning request message includes an identifier of to-be-positioned UE (indication about the UE), and determine at least one first access network device according to the capability information of the to-be-positioned UE. Furthermore, the Cui discloses on [0340-0343, 0373], and Fig. 5, 7, An SPC receives a positioning request sent by a positioning request device. The positioning request may be an access network device from the UE, and  the positioning request message includes an identifier of the specific UE (i.e. corresponding to an indicator of the UE). In addition, on paragraph [0416], the access network device queries capability information of the to-be-positioned UE according to the identifier of the to-be-positioned UE and the capability query instruction. On the other side, Cui further discloses “receiving a positioning reference signal (PRS) having parameters configured based on at least one of the positioning requirement of the UE or the capability information of the UE included in the positioning request from the UE”. For instance, Cui on [0235], and Fig. 2, discloses the position of the to-be-positioned UE according to a positioning parameter. Further thought on [0247] discloses the positioning measurement report includes a positioning measurement result of downlink positioning reference signals, (which is the UE receiving a positioning reference signal (PRS)) based on multiple access networks. 
Thus, the combination of Cui and XIAO meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.
	a) US20040185870 Location system and method for operating mobile terminal as a responsible location for selecting a positioning method
[0009], the mobile terminal has capability information indicating positioning methods supported by the mobile terminal and selectability of the positioning methods
[0009], the mobile terminal if the capability information indicates that the mobile terminal is capable of selecting positioning
[0048], the client terminal 2 desires the location information of the UE terminal, it transmits a location request (LRQ) message to the core network 3, that the client's location request message requesting the location of the target UE.
[0051], the request comprising read the location capability information of the UE terminal 5 from the memory 104 and determines whether the UE terminal is capable of selecting positioning methods.
[0068], the location server 11 receives a location request message from the client terminal (step 1101), reply message contains the positioning capabilities of the UE terminal 5
[0068], transmits an enquiry message to the UE controller 126 (step 1103) to receive a reply message from the target UE (step 1104). The reply message contains the positioning capabilities of the UE terminal 5
[0077], request message indicates that the UE terminal is responsible for selecting a positioning,
 b) US20160227365 Nodes and Methods for Enhancing Positioning
 [0097], the UE radio access capability information is included in a positioning request
[0144], The radio access capability information is in the first embodiment received from a core network node, and may be received in a positioning request from the UE.
[0144], radio access capability information associated with a wireless device; and capability information associated with a radio network node from the radio network node
[0144], received radio access capability information may in embodiments comprise a list of frequency bands supported by the wireless device,
[0156], the third embodiment described above, it is adapted to receive the radio access capability information from the wireless device 1100, in FIG. 10a
[0159], and Fig. 10a, the wireless device comprises a transmitting unit 1110 adapted to transmit radio access capability information associated with the wireless device to the positioning node
c) US 20120040687 A1 Nodes and Methods for Enhancing Positioning
[0011], Positioning Reference Signals
[0013], PRS have been specifically designed for positioning measurements and in general are characterized by better signal quality than other reference signals.
d) US20140349582 Positioning method for user equipment, data sending method, device and user equipment
[0046], a request received from the UE for assistance data of the PRS
[0046], receive the request for the assistance data of the configuration information of the PRS through the LPP signaling which is sent by the UE after receiving the request for the measurement of RSTD of the PRS.
If the applicant representative believes that any additional claim limitation clarification matters need to be addressed in order to place this application in condition for allowance, or that a telephonic interview will help to materially advance the prosecution of this application, the applicant representative is invited to contact the undersigned Examiner by telephone at the representative’s convenience.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9, 11-12, 14-16, 18, 23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. Patent Application Publication No. 2017/0347332 A1), (“D1”, hereinafter), in view of XIAO et al. (U.S. Patent Application Publication No. 2014/0349582 A1), (“D2”, hereinafter).
As per Claim 11, D1 discloses a user equipment (UE) for wireless communication ([see, the UE, [0315], and Fig. 2]), comprising: 
a memory ([see, memory (ROM), [0624], and Fig. 2-3]); and 
at least one processor coupled to the memory ([see, a processor and memory (ROM), [332, 0624], and Fig. 2-3:20b]) and configured to: 
transmit, from the UE, a positioning request ([see, An SPC receives a positioning request sent by a positioning request device (i.e., the UE), [340, 0358], and Fig. 7]) comprising at least an indication of at least one of capability information of the UE ([see, e.g., capability information, [0347], and Fig. 7]), or a positioning requirement of the UE that, indicates a positioning requirement level from among a set of different positioning requirement levels; and
wherein the positioning requirement of the UE ([see, a positioning requirement, [0220], and Fig. 6]); 
receive, at the UE, a positioning reference signal (PRS) ([see, e.g., a positioning reference signal (PRS for short), [0219]) having parameters configured based on at least one of the positioning requirement of the UE ([see, e.g., positioning measurement parameter may be configured according to a positioning requirement, [0219-0220, 0271-0272], and Fig. 2]) or the capability information ([see, e.g., capability information, [0347], and Fig. 7]) of the UE included in the positioning request from the UE ([see, An SPC receives a positioning request sent by a positioning request device (i.e., the UE), [0358], and Fig. 7]), wherein the parameters configured for the PRS ([see, e.g., positioning measurement parameter configured for the positioning measurement and multi-RAT positioning reference signals, [0219-0220, 0265]) include one or more of 
resources on which the PRS will be transmitted ([see, e.g., the positioning measurement report includes a positioning parameter, that configuration of a positioning reference signal (PRS), [0219-0220, 0293]), 
 a waveform type of the PRS, 
a numerology associated with the PRS, 
a bandwidth associated with the PRS, or 
a precoding associated with the PRS, 
wherein the PRS ([see, e.g., the single positioning controller (SPC), configuration positioning reference signals (PRS), [0219-0220]) indicates information related to performing at least one of UE positioning ([see, e.g., the SPC maintains prediction of tracks of a currently positioned terminal,  [0220-0222]),  ranging, or  a UE velocity determination by the UE.  
D1 doesn’t appear explicitly disclose: wherein the positioning requirement…indicates a positioning requirement level from among a set of different positioning requirement levels.
However, D2 discloses wherein the positioning requirement…indicates a positioning requirement level from among a set of different positioning requirement levels ([see, e.g., wherein a positioning reference signal (PRS), select appropriate PRS configuration information according to the actual velocity level from the velocity level at which a UE is moving, such as divided into three levels of high, medium and low (corresponding to set of different positioning requirement),  [0022, 0047-0048]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide selecting the information of a positioning reference signal PRS results effectively improve the positioning accuracy of the user equipment (D2, ¶ [0008]).
As per Claim 1, is the method claim corresponding to the apparatus claim 11 that has been rejected above.  Applicant attention is directed to the rejection of claim 11.  Claim 1 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 11.
As per Claims 2, 16, D1 further discloses wherein the positioning requirement indicates at least one of a positioning accuracy ([see, e.g., positioning measurement may be configured according to a positioning requirement, [0220], and Fig. 1]), a ranging accuracy, and a velocity determination support.
As per Claim 3, D1 and D2 disclose the method of claim 1, and D1 appears to be silent to the instant claim, and D2 further discloses wherein each positioning requirement level in the set of different positioning requirement levels indicates corresponding parameters associated with at least one of a ranging accuracy, velocity determination support, and a bandwidth ([see, e.g., wherein a positioning reference signal (PRS), select appropriate PRS configuration information according to the actual velocity level from the velocity level at which a UE is moving, such as divided into three levels of high, medium and low (corresponding to set of different positioning requirement),  [0022, 0047-0048]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide selecting the information of a positioning reference signal PRS results effectively improve the positioning accuracy of the user equipment (D2, ¶ [0008]).
As per Claims 5, 18, D1 further discloses wherein the capability information indicates an operating bandwidth supported by the UE ([see, e.g., capability information of the to-be-positioned UE according to the identifier of the UE, [0374-0379], and Fig. 7]).
As per Claim 6, D1 and D2 disclose the method of claim 1, and D1 further discloses further comprising: performing at least one of UE positioning, the ranging, or the UE velocity determination using the PRS received by the UE ([see, e.g., the position controller (SPC) maintains prediction of tracks of a currently positioned terminal,  [0220-0222]).
As per Claims 9, 23, D1 appears to be silent to the instant claim, and D2 further discloses wherein the UE is one of a plurality of internet of things (IoT) devices in a cell served by a base station ([see, e.g., the location server may request an eNB to report the velocity estimate of the UE, [0047], and Fig. 1]), the method further comprising: 
receiving, from the base station, configuration information indicating the parameters for the PRS common to the plurality of IoT devices ([see, e.g., receive an LPPa signaling response sent by the eNB, the LPPa signaling response including an identification for the UE to be positioned and the velocity estimate of the UE [0047], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide selecting the information of a positioning reference signal PRS results effectively improve the positioning accuracy of the user equipment (D2, ¶ [0008]).
As per Claim 12,  D1 and D2 disclose the UE of claim 11, and D1 appears to be silent to the instant claim, and D2 further discloses wherein each positioning requirement level in the set of different positioning requirement levels indicates corresponding parameters associated with at least one of a ranging accuracy, velocity determination support, and a bandwidth ([see, e.g., wherein a positioning reference signal (PRS), select appropriate PRS configuration information according to the actual velocity level from the velocity level at which a UE is moving, such as divided into three levels of high, medium and low (corresponding to set of different positioning requirement),  [0022, 0047-0048]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide selecting the information of a positioning reference signal PRS results effectively improve the positioning accuracy of the user equipment (D2, ¶ [0008]).
As per Claims 14, 29, D1 further discloses wherein the capability information indicates an operating bandwidth supported by the UE ([see, e.g., capability information of the to-be-positioned UE according to the identifier of the UE, [0374-0379], and Fig. 7]).
As per Claim 27, D1 discloses an apparatus for wireless communication ([see, e.g., a positioning parameter coordination apparatus, [0006]), comprising: 
a memory ([see, memory (ROM), [0624], and Fig. 2-3]); and 
at least one processor coupled to the memory ([see, a processor and memory (ROM), [332, 0624], and Fig. 2-3:20b]) and configured to:
receive, from at least one device that requests to perform a positioning operation, a positioning request ([see, An SPC receives a positioning request sent by a positioning request device (i.e., the UE), [0358], and Fig. 7]) comprising at least one of a positioning requirement ([see, a positioning requirement, [0220], and Fig. 6]) or capability information of the at least one device ([see, e.g., capability information of the terminal, [0347], and Fig. 7]), that requests to perform the positioning operation ([see, a positioning requirement, [0220], and Fig. 6]);  
configure parameters associated with a positioning reference signal (PRS) ([see, e.g., a positioning reference signal (PRS for short), [0219]) based on at least one of 
the positioning requirement ([see, e.g., positioning measurement parameter may be configured according to a positioning requirement, [0219-0220, 0271-0272], and Fig. 2]) or 
the capability information included in the positioning request from the UE ([see, e.g., capability information, [0347], and Fig. 7]), 
wherein configuring the parameters includes configuring one or more of a waveform type of the PRS ([see, e.g., positioning measurement parameter configured for the positioning measurement and multi-RAT positioning reference signals, [0219-0220, 0265]), resources on which the PRS will be transmitted([see, e.g., the positioning measurement report includes a positioning parameter, that configuration of a positioning reference signal (PRS), [0219-0220, 0293]), a numerology associated with the PRS, a bandwidth associated with the PRS, or a precoding associated with the PRS, 
wherein the PRS ([see, e.g., the single positioning controller (SPC), configuration positioning reference signals (PRS), [0219-0220]) indicates information related to at least one of UE positioning ([see, e.g., the SPC maintains prediction of tracks of a currently positioned terminal,  [0220-0222]), ranging, or a UE velocity determination; and transmit the PRS having the parameters.
D1 doesn’t appear explicitly disclose: wherein the positioning requirement…indicates a positioning requirement level from among a set of different positioning requirement levels.
However, D2 discloses wherein the positioning requirement…indicates a positioning requirement level from among a set of different positioning requirement levels ([see, e.g., wherein a positioning reference signal (PRS), select appropriate PRS configuration information according to the actual velocity level from the velocity level at which a UE is moving, such as divided into three levels of high, medium and low (corresponding to set of different positioning requirement),  [0022, 0047-0048]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide selecting the information of a positioning reference signal PRS results effectively improve the positioning accuracy of the user equipment (D2, ¶ [0008]).
As per Claim 15, is the method claim corresponding to the apparatus claim 27 that has been rejected above.  Applicant attention is directed to the rejection of claim 27.  Claim 15 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 27.

Claims 19, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. Patent Application Publication No. 2017/0347332 A1), (“D1”, hereinafter), in view of XIAO et al. (U.S. Patent Application Publication No. 2014/0349582 A1), (“D2”, hereinafter), and further in view of MODARRES RAZAVI et al. (U.S. Patent Application Publication No. 2020/0045667), (“D3”, hereinafter).
As per Claims 19, 30, D1 and D2 disclose the method of claim 15, and 
D1 doesn’t appear explicitly disclose: wherein configuring the parameters comprises selecting the parameters for the PRS based on the positioning requirement and capability information of the at least one device; 
However, D3 discloses wherein configuring the parameters comprises selecting the parameters for the PRS based on the positioning requirement and capability information of the at least one device ([see, e.g., UEs should aggregate the DL reference signal (e.g., PRS) includes parameter based on their bandwidth, [0153], and Fig. 3]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide selecting the parameters for the PRS results improve the network coverage, long battery life, low complexity communication design, and network capacity that is sufficient for supporting a massive number of devices (D3, ¶ [0002]).
As per Claim 25, D1 and D2 disclose the method of claim 15, and 
D1 doesn’t appear explicitly disclose: wherein the at least one device comprises a narrow bandwidth internet of things (IoT) device; and 
wherein configuring the parameters associated with the PRS further comprises configuring a muting pattern for the PRS to reduce inter-cell interference. 
However, D3 discloses wherein the at least one device comprises a narrow bandwidth internet of things (IoT) device ([see, e.g., the UE capability related to OTDOA positioning with NB-IoT, abstract, [0085, 0123], and Fig. 3]), and 
wherein configuring the parameters associated with the PRS further comprises configuring a muting pattern for the PRS to reduce inter-cell interference ([see, e.g., configuration parameters may be introduced alterations and permutations, [0160, 0240]]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide selecting the parameters for the PRS results improve the network coverage, long battery life, low complexity communication design, and network capacity that is sufficient for supporting a massive number of devices (D3, ¶ [0002]).
As per Claim 26, D1 and D2 disclose the method of claim 15, and 
D1 doesn’t appear explicitly disclose: wherein the at least one device comprises a wide bandwidth internet of things (IoT) device, and wherein configuring the parameters associated with the PRS further comprises configuring a frequency hopping pattern for the PRS. 
However, D3 discloses wherein the at least one device comprises a wide bandwidth internet of things (IoT) device, and wherein configuring the parameters associated with the PRS further comprises configuring a frequency hopping pattern for the PRS ([see, e.g., network node 115 sends a positioning request that requests the wireless device 110 to provide information about the capability of the wireless device that relates to OTDOA positioning with NB-IoT or MTC, capability information include one or more of bandwidth, sampling rate, support for inter-frequency measurements,  [0200-0205], and Fig. 12]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide selecting the parameters for the PRS results improve the network coverage, long battery life, low complexity communication design, and network capacity that is sufficient for supporting a massive number of devices (D3, ¶ [0002]).
Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Park et al. (U.S. Patent Application Publication No. 2017/0111880), (“D4”, hereinafter).
As per Claims 4, 13, D1 doesn’t appear explicitly disclose: wherein the positioning requirement level is quantized and indicated via a bitmap, wherein the bitmap is transmitted in a physical uplink control channel (PUCCH) or communicated as a group index in a scheduling request.
However, D4 discloses wherein the positioning requirement level is quantized and indicated via a bitmap ([see, e.g., the positioning reference signal transmitting subframe information that expressed in bitmap, [0017], and Fig. 5]), wherein the bitmap is transmitted in a physical uplink control channel (PUCCH) or communicated as a group index in a scheduling request ([see, e.g., a bit number of usable PDCCH, [0017, 0062, 0271], and Fig. 5]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide measurement operation results improve the measurement accuracy of the terminal to be effective to control a network overhead problem by the RS transmission (D4, ¶ [0243]).

Claims 7, 8, 10, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of HAN et al. (U.S. Patent Application Publication No. 2016/0043887), (“D5”, hereinafter).
As per Claims 7, 20, D1 doesn’t appear explicitly disclose: wherein the waveform type of the PRS received by the UE comprises a Cyclic-Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform.
However, D5 discloses wherein the waveform type of the PRS received by the UE comprises a Cyclic-Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform ([see, e.g., receive PRSs from a plurality of cells in the positioning subframe, wherein the PRS, includes the length of a CP of OFDM symbols within the positioning subframe,  [0020, 0086-0088], and Fig. 11]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide performance of channel estimation results improve the efficiency of data transmission and reception using multiple transmission antennas and multiple reception antennas (D5, ¶ [0007-0008]).
As per Claims 8, 21, D1 doesn’t appear explicitly disclose: wherein the CP-OFDM waveform of the PRS received by the UE comprises one of: a discrete linear frequency modulation sequence having a configurable slope and initial frequency, a multi-carrier phase coded constant amplitude zero autocorrelation (CAZAC) sequence, a concatenation of chirp sequences in at least one of a time domain and a frequency domain, a frequency multiplexed sequence of complementary waveforms, or a pair of complementary Golay sequences. 
However, D5 discloses wherein the CP-OFDM waveform of the PRS received by the UE comprises one of: 
a multi-carrier phase coded constant amplitude zero autocorrelation (CAZAC) sequence ([see, e.g., a Constant Amplitude Zero Auto-Correlation (CAZAC) sequence can be used as the reference signal sequence, [0062], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide performance of channel estimation results improve the efficiency of data transmission and reception using multiple transmission antennas and multiple reception antennas (D5, ¶ [0007-0008]).
As per Claims 10, 24, D1 doesn’t appear explicitly disclose: wherein the configuration information is received via radio resource control (RRC) signaling, or a physical downlink shared channel (PDSCH), and a grant for the PDSCH carrying the configuration information is received in a group common physical downlink control channel (PDCCH).
However, D5 discloses wherein the configuration information is received via radio resource control (RRC) signaling, or a physical downlink shared channel (PDSCH) ([see, e.g., the positioning subframe configuration information and the type configuration of each downlink subframe may be transmitted to the UE, the downlink subframe configuration information may be transmitted through an radio resource control (RRC) message, [0082], and Fig. 11]), and 
a grant for the PDSCH carrying the configuration information is received in a group common physical downlink control channel (PDCCH) ([see, e.g., the downlink subframe, (corresponding to PDCCH and PDSCH),  includes the configuration information may be transmitted through a radio resource control (RRC) message, [0082], and Fig. 11]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide performance of channel estimation results improve the efficiency of data transmission and reception using multiple transmission antennas and multiple reception antennas (D5, ¶ [0007-0008]).
As per Claim 22, D1, D2 and D5 discloses the method of claim 21, and D5 further discloses wherein selecting the parameters for the PRS comprises selecting a configuration of the CP-OFDM waveform and a sequence carried by the CP-OFDM waveform ([see, e.g., receive PRSs from a plurality of cells in the positioning subframe, wherein the PRS, includes the length of a CP of OFDM symbols within the positioning subframe, [0020, 0086-0088], and Fig. 11]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide performance of channel estimation results improve the efficiency of data transmission and reception using multiple transmission antennas and multiple reception antennas (D5, ¶ [0007-0008]).

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of EDGE (U.S. Patent Application Publication No. 20150296359 A1), (“D6”, hereinafter).
As per Claims 31, 32,  D1 doesn’t appear explicitly disclose: wherein the parameters configured for the PRS further include a periodicity associated with the PRS.  
However, D6 discloses wherein the parameters configured for the PRS further include a periodicity associated with the PRS ([see, e.g., a PRS configuration that specifies a configuration for the PRS signal comprising a periodicity for the PRS signal (e.g. such as a period of 160 ms), [0089], and Fig. 3D]).  
In view of the above, having the system of D1 and then given the well-established teaching of D6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D6. The motivation for doing so would have been to provide accurate positioning results improve location accuracy for a UE that is indoors or in a difficult outdoor environment (D6, ¶ [0011]).

As per Claims 33, 34,  D1 doesn’t appear explicitly disclose: wherein the parameters configured for the PRS further include a periodicity associated with the PRS.  
However, D6 discloses wherein the parameters configured for the PRS further include a periodicity associated with the PRS ([see, e.g., a PRS configuration that specifies a configuration for the PRS signal comprising a periodicity for the PRS signal (e.g. such as a period of 160 ms), [0089], and Fig. 3D]).  
In view of the above, having the system of D1 and then given the well-established teaching of D6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D6. The motivation for doing so would have been to provide accurate positioning results improve location accuracy for a UE that is indoors or in a difficult outdoor environment (D6, ¶ [0011]).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468